White, J.
(dissenting). In stating my reasons for voting to reverse the judgment of the Supreme Court in this case, I am authorized by Mr. Justice Garrison, who is prevented from being present, but who participated in the conference of this court on this case, to use the dissenting memorandum prepared and intended to be filed by him, which is as follows:
"The power of this court at this time to review the action of the respondent is conferred by the statute that created that public agency which expressly provided that its action 'shall at all times be subject to review by the courts for reasonableness, legality and form/ not at one” time by a court, but by 'the courts’ 'at all times.’
"The action thus brought under review in my opinion lacks legality because it is founded upon a misconception by the commission of the scope of its statutory powers based upon *679a misconstruction of the statute which confers and circumscribes such powers, and it lacks reasonableness because the sole reason on which it is founded, viz., the existing relation of vendor and vendee between a private vendor of water ancf the municipality, establishes the unreasonable doctrine that a municipality that is bating its water will because of that fact lie denied the right to have water works of its own. This necessarily results in a monopoly that is perpetual at the will of the private purveyor of water, for there is a period in the history of every newly organized municipality when it is too sparse in population and too weak financially to have water works of its own and hence must in the performance of its governmental duty become a purchaser of water, which municipal act is, by the interpretation placed by the commission upon its power and by the construction placed upon the statute by the court below, a plenary reason for denying to such municipality when it lias grown larger and stronger, the right to perform for itself the governmental function in question.
“That the existing relation between the borough and such private vendor of water is in the present case the sole determining factor is perfectly apparent both from the report of (he commission and the opinion of the court below.
“Tn my judgment the question whether the borough should continue to buy its water was one of legislative policy to be determined by the municipality whose action was not subject to review or reversal by the State Water Supply Commission under a proper construction of its statutory powers, and that in overriding such municipal action the commission exorcised powers that were ultra vires such state agency and which neither the Supreme Court nor this court would venture to assert under like circumstances.
“The groat importance of keeping the several state agencies or commissions, which are rapidly growing in number, within the sphere of their proper activity, coupled with the establishment of a monopoly and the peculiarly obnoxious interference with home rule that result from the doctrine established in the present case justifies this brief statement *680of the grounds upon which I vote for the reversal of the judgment entered in the court below.”
Further amplifying upon the reasons expressed in this view of Mr. Justice Garrison, in which I heartily concur, I think the action of the State Water Supply Commission in this case particularly obnoxious from a practical as well as from a legal standpoint. If this state agency is to be permitted to decide that because, and only because, the business of a private water company now supplying the territory in question, would otherwise be impaired, the people are to be deprived of their natural right to take for themselves the water with which nature has supplied them in their own territory, then not only the state constitution's prohibition against special laws granting exclusive privileges to corporations, but also the vast power of present unanimous public opinion antagonistic to monopolies in public utilities, will have become a farce. All that will be necessary will be for a political boss of sufficiently large power, owning a water corporation, to procure the appointment of a complaisant water-supply commission of friends or relatives, in order to create his company, chartered and intended to serve the people, into a monopoly to oppress them. I think it a particularly dangerous doctrine which will vest such a power as this in any commission, and I do not think the legislature has so vested it here. What the legislature has done, and what only in my judgment it could do, is to vest in this commission the right to prevent one community from taking more water than its reasonable necessities require it to take, where to do so. would deprive some other community of a supply-sufficient for its reasonable necessities. Under such circumstances it may well be that one community, which is reasonably supplied from one supply, will be prevented from tapping another supply, where it appears that to do so would deprive some other community of its necessary supply. Such reasonable conservation of the public supply for all so that all may partake of it is within the state's police power, and is consequently valid. But where, as here, the only deprivation to result from the taking is of profits of a corporation *681for private profit, I cannot think any ground lias been laid for tbo commission’s action. Our constitution prohibits the taking away of private property for public profit without compensation. The reason that it did not make a similar prohibition, as to tire taking away of public rights from the public for private profit, was doubtless because it was never intended that it should be done. And yet in this case this commission has said that the public of Collingswood shall not be permitted to exercise their natural right to take for themselves water for their necessary consumption from their own territory, where it does not appear that to do so will deprive any other citizens of the state of their full water-supply, because to do so will affect the private profits of a water company whose charter does not and could not pretend to give it any exclusive or monopolistic rights.
I think the judgment should be reversed.’
For affirmance — The Chancellor, Chief Justice, Swatze, Bergen, Kaliscii, Bogert, Yredenburgh, Cong-don, IIeppeniieimer, JJ. 9.
For reversal — White, J. 1.